NO. 12-17-00300-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 IRALA FLAKE BIGGS, JR.,                                    §        APPEAL FROM THE 114TH
 APPELLANT

 V.                                                         §        JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                                   §        SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Irala Flake Biggs, Jr. appeals his conviction for forgery against the elderly. Appellant’s
counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.
Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                                  BACKGROUND
         Appellant was charged by indictment with the offense of forgery against an elderly person,
a third degree felony,1 by intending to defraud or harm an elderly individual by altering, making,
completing, executing, and authenticating a writing so it purported to be the act of the elderly
individual who did not authorize the act, and the writing was a check. Appellant pleaded “guilty”
to the offense charged in the indictment. Appellant and his counsel signed various documents in
connection with his guilty plea, including an agreed punishment recommendation and a stipulation
of evidence in which Appellant swore, and judicially confessed, that the facts alleged in the
indictment were true and correct, and constituted the evidence in the case. The trial court accepted

         1
           An offense under section 32.21 is a state jail felony if the writing is or purports to be a check. See TEX.
PENAL CODE ANN. § 32.21(d) (West Supp. 2017). However, an offense under Section 32.21 is increased to the next
higher category of offense if it is shown on the trial of the offense that the offense was committed against an elderly
individual as defined by Section 22.04. See id. § 32.21(e-2) (West Supp. 2017).
Appellant’s plea, found the evidence sufficient to substantiate Appellant’s guilty plea, deferred
further proceedings without entering an adjudication of guilt, and ordered that Appellant be placed
on deferred adjudication community supervision for five years.
         Later, the State filed a motion to adjudicate guilt, alleging that Appellant violated the terms
of his community supervision. At the hearing, Appellant pleaded “true” to all the allegations in
the State’s motion. After a hearing, the trial court found the allegations to be “true,” granted the
State’s motion, adjudged Appellant guilty of forgery against the elderly, and assessed his
punishment at six years of imprisonment. This appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he
diligently reviewed the appellate record and is of the opinion that the record reflects no reversible
error and that there is no error upon which an appeal can be predicated. From our review of
counsel’s brief, it is apparent that counsel is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978), counsel’s brief presents a chronological summation of the procedural history of the case,
and further states that counsel is unable to raise any arguable issues for appeal.2 We have reviewed
the record for reversible error and have found none. See Bledsoe v. State, 178 S.W.3d 824, 826-
27 (Tex. Crim. App. 2005).


                                                   CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991), Appellant’s
counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim.
App. 2008) (orig. proceeding). We carried the motion for consideration with the merits. Having
done so and finding no reversible error, Appellant’s counsel’s motion for leave to withdraw is
hereby granted, and the trial court’s judgment is affirmed. See TEX. R. APP. P. 43.2.




         2
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d 313, 319
(Tex. Crim. App. 2014). Appellant was given time to file his own brief. The time for filing such a brief has expired
and no pro se brief has been filed.


                                                          2
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a copy
of the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should
Appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, he
must either retain an attorney to file a petition for discretionary review or he must file a pro se
petition for discretionary review. See In re Schulman, 252 S.W.3d at 408 n.22. Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the day
the last timely motion for rehearing was overruled by this court. See TEX. R. APP. P. 68.2(a). Any
petition for discretionary review must be filed with the Texas Court of Criminal Appeals. See
TEX. R. APP. P. 68.3(a).           Any petition for discretionary review should comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4;
In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered October 3, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 3, 2018


                                         NO. 12-17-00300-CR


                                    IRALA FLAKE BIGGS, JR.,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1907-13)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.